Citation Nr: 0109563	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-06 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 until 
March 1969.

By a decision dated in April 1992, the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) denied 
service connection for PTSD.  This determination is final.  
See 38 C.F.R. § 20.1100 (2000).  Subsequent thereto, the VA 
Buffalo, New York Regional (RO) declined to reopen the claim 
of service connection for PTSD by rating determination of 
March 1995.  The veteran did not appeal; consequently, this 
latter determination is also final.  See 38 C.F.R. § 20.1103 
(2000).  The current appeal comes before the Board from an RO 
rating decision of January 2000 which again declined to 
reopen the claim of service connection.


REMAND

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the 
RO's action, the Board must initially address the question of 
whether "new and material" evidence has been presented 
sufficient to reopen the claim.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).

The appellant's most recent application to reopen his claim 
of service connection for PTSD was received in April 1999, 
and evidence has been received in support of the application.  
During the pendency of this appeal, however, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000); see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The act contains a number of sections, including a section 
that revises and expands the duty to assist found in 
38 U.S.C.A. § 5107(a) (West 1991) and that is to be codified 
at 38 U.S.C. § 5103A under the heading "Duty to assist 
claimants."  Subsection (f) of new § 5103A provides that 
"[n]othing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in section 5108 of this title [38 U.S.C.A. § 
5108]."  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2098 (emphasis added).  

Section 3(a) of Pub. L. No. 106-475 also contains other 
sections, which are to be codified at 38 U.S.C. §§ 5102 and 
5103, that do not appear to fall within the ambit of new § 
5103A(f).  Subsection (b) of new § 5102 provides:  

If a claimant's application for a benefit 
under the laws administered by the 
Secretary is incomplete, the Secretary 
shall notify the claimant and the 
claimant's representative, if any, of the 
information necessary to complete the 
application.  

New section 5103, "Notice to claimants of required 
information and evidence," provides in pertinent part as 
follows:  

(a) Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.  (Emphasis added.)  

It is not wholly clear what Congress intended with respect to 
applications to reopen.  It would seem clear that the new 
duty-to-assist provisions do not apply until new and material 
evidence is submitted to reopen a previously and finally 
denied claim.  This seems all the more the case when it is 
considered that the issue of new and material evidence is 
jurisdictional for the Board.  See Barnett, supra.  On the 
other hand, the new law seems to suggest that some limited 
duties devolve on VA even in the context of an application to 
reopen, since the language of the new § 5103A(f) seems to 
apply only to the new duty-to-assist section itself.  
"[W]here Congress includes particular language in one 
section of a statute but omits it in another section of the 
same Act, it is generally presumed that Congress acts 
intentionally and purposely in the disparate inclusion or 
exclusion."  Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552, 
556 (1994), quoting Russello v. United States, 464 U.S. 16, 
23 (1983) (internal quotation marks omitted).  

Of course, the reference to new § 5103A in the language of 
new § 5103(a) quoted above is problematical, but could be 
construed as merely requiring the Secretary to inform a 
claimant who is attempting to reopen that the duty to assist 
under new § 5103A does not apply until the claimant submits 
new and material evidence.  However, the Secretary would 
still have the duty under new § 5103(a) to notify him of 
"any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim."  Cf. Ivey v. Derwinski, 2 Vet. App. 
320, 322 (1992) (veteran was prevented from presenting new 
and material evidence by VA's failure to assist him in 
developing his "prospective reopened claim" for service-
connected disability).  A statute must be construed, if at 
all possible, to give effect and meaning to all its terms and 
to avoid rendering any portions meaningless or superfluous.  
Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000).  For 
that reason, the fact that the term "claimant" is broadly 
defined in new 38 U.S.C. § 5100 to seemingly include those 
filing applications to reopen does not change the conclusion 
herein that the duty to assist provisions of new § 5103A do 
not apply to applications to reopen.  If the duty-to-assist 
provisions of new § 5103A were held to apply even to such 
applications, the prohibition set forth in new § 5103A(f) 
would be superfluous.  Since the provision restates existing 
law with respect to applications to reopen, there would be no 
need to include the provision in the new law unless Congress 
intended to apply it to the new § 5103A duty-to-assist 
provisions.  

In these circumstances, and because the RO has not yet 
considered the veteran's case in light of the Veterans Claims 
Assistance Act of 2000, the Board concludes that further 
limited development is necessary.  Accordingly, the case is 
REMANDED for the following action:  

1.  The appellant should be afforded the 
opportunity to submit additional evidence 
and argument on the matter remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Any such submissions 
should be associated with the claims 
file.  

2.  The RO should undertake reasonable 
steps to inform the appellant of "any 
information, and any medical or lay 
evidence, not previously provided to [VA] 
that is necessary to substantiate" his 
application to reopen the previously and 
finally denied claim of entitlement to 
service connection for PTSD.  

3.  If evidence is received that is found 
to be new and material under 38 C.F.R. 
§ 3.156(a) with respect to the issue now 
on appeal, the RO should reopen the 
claim.  Following any further indicated 
development consistent with the Veterans 
Claims Assistance Act of 2000, the RO 
should adjudicate the claim on a de novo 
basis without regard to the finality of 
any prior determination.  In so doing, 
the RO should review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  

4.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued to the 
appellant and his representative, and 
they should be provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


